DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With regard to limitations in claims 1, 6-12 & 15 (e.g., “[...] outer wall focusing [...]”, “wherein the rigid material has sufficient rigidity for a fluid having a volume fraction of particles in the fluid greater than one percent (1%) to flow through the rectangular channel at a predetermined flow rate greater than one-quarter millilitre per minute, [...] wherein a height of the microchannel is selected to be 2 to 100 times a diameter of the particles”, “wherein the volume fraction of the particles in the fluid comprises a volume fraction of the particles in the fluid at a volume fraction greater than five percent (5%)”, “filtrated of the particles”, “[...] for outer wall focussed microfiltration of particles [...], [...] when in use [...] filtered media, [...] unfiltered media [...]”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim appears to be incomplete.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the claim alternatively recites “first predetermined number of inlets” and “first predetermined number”; and “second predetermined number of outlets” and “second predetermined number”.  Examiner suggests a consistent term in the claim, i.e., the first predetermined number of inlets; and the second predetermined number of outlets.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-15 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and unclear reciting “wherein an upper channel wall and a lower channel wall of the microfluidic channel are parallel to one another and where channel walls of the microfluidic channel of at least one of the plurality of spirals of a first one of the one or more inertial microfluidic devices is an outer wall focusing microfluidic device formed of a rigid material [...]”.  
Is the applicant trying to claim a position (outer wall) of one or both of the upper channel wall and lower channel wall?  
Are the channel walls referring to the upper channel wall and the lower channel wall?  
Is the applicant trying to define the upper channel wall and the lower channel wall (channel walls) as an outer wall, or define the one of the one or more inertial microfluidic devices is a focusing microfluidic device that is positioned at an outer wall of the apparatus? 
What is an outer wall focusing microfluidic device?  Is the applicant trying to claim a focusing function?
Claim 9 is unclear reciting “wherein the at least one of the second predetermined number of provides the output of the outer wall filtrated portion of the particles has a width greater than other ones of the second predetermined number of outlets”, because it is unclear what is being claimed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 & 6-11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Bhagat et al. (WO2015/057159).
Regarding claim 1, Bhagat et al. teach:
1. An apparatus for microfiltration comprising: 
one or more inertial microfluidic devices comprising a plurality of spirals of a microfluidic channel (see Figs. 1-3 for example) wherein an upper channel wall and a lower channel wall of the microfluidic channel are parallel to one another (see Figs. 1 & 2 showing the inner and outer walls are parallel to one another) and where the upper channel wall and the lower channel wall of the microfluidic channel of at least one of the plurality of spirals of a first one of the one or more inertial microfluidic devices is an outer wall focusing microfluidic device (see Fig. 3 (Z) for example) formed of a rigid material (e.g., PDMS, P2/L17-21) and having a single inlet (see Figs. 1 & 2 for example) and, wherein the rigid material has sufficient rigidity for a fluid having a volume fraction of particles in the fluid to flow through the rectangular channel at a predetermined flow rate (P8/L6-P9/L22+) greater than one-quarter millilitre per minute (e.g., 2.5 mL/min P5/L17-20), and wherein the fluid comprises a liquid or a media (throughout the reference), and wherein a height of the microchannel is selected to be 2 to 100 times a diameter of the particles (see i.e., “The height of the spiral channel can be in a range of between about 10 μm and about 200 μm, such as about 100 μm and about 140 μm.” P5/L12-14 & “CTCs which are larger in size, typically ~15-20 μm in diamete (sic), from blood cells (RBC ~8 μm, white blood cells (WBC) ~8-12 μm)” P7/L23-24).  
With regard to limitations in claims 1, 6 & 7 (e.g., “a fluid having a volume fraction of particles in the fluid greater than one percent (1%)”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  Since Bhagat et al. teach adjusting the design parameters for desired cell/particles in the channel (P8/L6-14), the capability of a fluid having a volume fraction of particles in the fluid is taught.  

Regarding claims 8-11, Bhagat et al. teach:
8. The apparatus in accordance with Claim 1 wherein the at least a first one of the one or more inertial microfluidic devices comprises a first predetermined number of inlets coupled via the microfluidic channel to a second predetermined number of outlets (see Figs. 1-3 for example), wherein at least one of the second predetermined number of outlets is capable of providing an output of an outer wall filtrated portion of the particles (see P2/L29-P3/L5 for example).  
9. The apparatus in accordance with Claim 8 wherein the at least one of the second predetermined number of outlets is capable of providing the output of the outer wall filtrated portion of the particles has a width greater than other ones of the second predetermined number of outlets (see Figs. 1B & 3 for example), and wherein widths of each of the second predetermined number of outlets is between one-tenth of a width of the microfluidic channel and one-half of the width of the microfluidic channel (see P18/L1-13 for example).  
10. The apparatus in accordance with Claim 9 wherein the second predetermined number of outlets comprises two outlets, and wherein a first outlet is an outer wall focused outlet capable of providing the output of the outer wall filtrated portion of the particles and a second outlet is an inner wall focused outlet (see Fig. 3 & P14/L2-6 for example).  
11. The apparatus in accordance with Claim 1 wherein at least a second one of the one or more inertial microfluidic devices (P6/L10-16) is capable of utilizing inner wall focusing for microfiltration of particles (P2/L29-P3/L5).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagat et al. (WO2015/057159) in view of Ebrahimi Warkiani et al. (US 2017/0292104).
Regarding claim 12, Bhagat et al. teach: 12. The apparatus in accordance with Claim 11 wherein the at least a second one of the one or more inertial microfluidic devices comprises a first predetermined number of inlets coupled via a plurality of spirals of the microfluidic channel to a second predetermined number of outlets (P6/L10-12), wherein the second predetermined number is greater than the first predetermined number (see P4/L16-26 for example) and at least one of the second predetermined number of outlets has a width greater than other ones of the second predetermined number of outlets to provide an output of an inner wall filtrated portion of the particles (see P16/L1-14 for example).  However, the reference does not explicitly teach a first predetermined number of inlets coupled via the plurality of spirals of the microfluidic channel to a second predetermined number of outlets.
Ebrahimi Warkiani et al. teach a microfiltration system for cell isolation comprising a plurality of inertial microfluidic devices a first predetermined number of inlets coupled via a plurality of spirals of the microfluidic channel to a second predetermined number of outlets (see Fig. 4A & ¶ 0042-0043 for example).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Bhagat et al. with the teaching of Ebrahimi Warkiani et al. to isolate cells in a bioreaction mixture based on cell size (¶ 0043).  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Regarding claims 13-14, modified Bhagat et al. teach:
13. The apparatus in accordance with Claim 12 wherein the second predetermined number of outlets comprises two outlets, and wherein a first outlet is an inner wall focused outlet and the second outlet is outer wall focused outlet, and wherein the inner wall focused outlet is the at least one of the second predetermined number of outlets which has a width greater than the outer wall focused outlet (see Figs. 1B & 3 for example).  
14. The apparatus in accordance with Claim 13 where a width of the inner wall focused outlet is substantially two-thirds of the width of the microfluidic channel and a width of the outer wall focused outlet is substantially one-third of the width of the microfluidic channel (see P18/L1-13 for example).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagat et al. (WO2015/057159) in view of Lim et al. (US 2013/0130226).
Regarding claim 22, although Bhagat et al. teach: 22. The apparatus in accordance with Claim 1 wherein the rigid material comprises PDMS (P2/L17-21), the reference does not explicitly teach: The apparatus in accordance with Claim 1 wherein the rigid material comprises a material selected from a polycarbonate-based substrate, a material comprising polycarbonate, or a thermoplastic material. 
Lim et al. teach a microfiltration system made of a material selected from a polycarbonate-based substrate, a material comprising polycarbonate, or a thermoplastic material (¶ 0123).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Bhagat et al. with the teaching of Lim et al. manufacture the device selected from a polycarbonate-based substrate, a material comprising polycarbonate, or a thermoplastic material to increase collection efficiency (Lim et al. ¶ 0123).

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.
Drawings objection has been withdrawn.
The objection to claim 12 is maintained.  Although the Remarks at P8 indicates the claim has been amended, the claim does not appear amended.  
35 U.S.C. 112(a) rejection has been withdrawn.
35 U.S.C. 112(b) rejections have been revised as set forth above.
In response to the Applicant’s argument that the cited prior art fails to teach “channel walls of the microfluidic channel of at least one of the plurality of spirals of a first one of the one or more inertial microfluidic devices is an outer wall focusing microfluidic device”, Claim 1 is vague and unclear reciting “wherein an upper channel wall and a lower channel wall of the microfluidic channel are parallel to one another and where channel walls of the microfluidic channel of at least one of the plurality of spirals of a first one of the one or more inertial microfluidic devices is an outer wall focusing microfluidic device formed of a rigid material [...]”.  Is the applicant trying to claim a position (outer wall) of one or both of the upper channel wall and lower channel wall?  Are the channel walls referring to the upper channel wall and the lower channel wall?  Is the applicant trying to define the upper channel wall and the lower channel wall (channel walls) as an outer wall, or define the one of the one or more inertial microfluidic devices is a focusing microfluidic device that is positioned at an outer wall of the apparatus? What is an outer wall focusing microfluidic device?  Is the applicant trying to claim a focusing function?  
In response to the Applicant’s argument to the apparatus “having a single inlet”, Bhagat et al. teach, among other things, a single inlet (see Figs. 1 & 2 for example).
In response to the Applicant’s argument to “a height of the microchannel is selected to be 2 to 100 times a diameter of the particles”, Bhagat et al. teach, among other things, a height of the microchannel is selected to be 2 to 100 times a diameter of the particles (see i.e., “The height of the spiral channel can be in a range of between about 10 μm and about 200 μm, such as about 100 μm and about 140 μm.” P5/L12-14 & “CTCs which are larger in size, typically ~15-20 μm in diamete (sic), from blood cells (RBC ~8 μm, white blood cells (WBC) ~8-12μm)” P7/L23-24).  
In response to applicant's arguments to outer wall focusing (Remarks P11), and arguments referring to cells, particles, and other process/intended use of the apparatus (Remarks P11-12), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798